DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakata (US 2011/0299126 A1).

With respect to Claim 23, Nakata shows an information apparatus (Figure 1 Client 1) comprising: 
a controller including one or more processors and one or more memories (Figure 2), the controller configured to: 
install a printer driver to be used for generating print data to be transmitted to a printer (paragraph [0008] and paragraph [0073] disclose instances of the user needs to previously install the PDF program or/and the printer drive into the client); 
obtain, from an external server (Figure 1, print management server 3), an application to display a print setting screen for setting print settings to be included in the print data to be generated by the installed printer driver after an install of the printer driver was started (paragraph [0011] receive information about a print setting screen corresponding to the image forming apparatus from the print management/external server, and display the print setting screen based on the received information (since the printer diver was previously installed it reads on after an install of the printer driver was started)), 
wherein a capability information of the printer to be used for displaying the print setting screen is obtained from the external server after (figure 12C, paragraph [0011] receive information about a print setting screen corresponding to the image forming apparatus from the print management/external server, and display the print setting screen based on the received information, Figure 12b set details button 604): 
display, using the obtained application, the print setting screen based on the obtained capability of the printer (figure 12C); and 
provide the print settings set via the displayed print setting screen to the installed printer driver (paragraph [0078] print setting set on UI is stored in the driver, Figure 11 Step 309).  
With respect to Claim 24, Nakata shows an information apparatus wherein the controller is further configured to: obtain identification information of the printer, wherein the capability of the printer indicates capability corresponding to the obtained identification information (Figure 12B printer name 603).  
With respect to Claim 25, Nakata shows an information apparatus wherein the controller is further configured to:-2-Amendment for Application No.: 16/453,829 Attorney Docket: 10193339US01obtain the capability of the printer after the install of the printer driver is started and before the application displays the print setting screen (paragraph [0011] receive information about a print setting screen corresponding to the image forming apparatus from the print management/external server, and display the print setting screen based on the received information (since the printer diver was previously installed it reads on after an install of the printer driver was started)).  
With respect to Claim 26, Nakata shows an information apparatus wherein the capability of the printer indicates information of selectable options and names of setting items displayed on the print setting screen (Figure 11 steps 203-309).  
With respect to Claim 27, Nakata shows an information apparatus wherein the controller is further configured to: search a printer; and store the installed printer driver in association with the printer detected by the search (Figure 11 steps 301-304).  
With respect to Claim 28, Nakata shows an information apparatus wherein the external server is a device different from the printer (Figure 1).  
With respect to Claim 29, Nakata shows an information apparatus wherein the application is identified based on the identification information of the printer (Figure 12b element 602).  
With respect to Claim 30, Nakata shows an information apparatus (Figure 1 Client 1) on which a printer driver is installed comprising: 

obtain an identification information from a printer to which print data is to be transmitted by the printer driver (Figure 12B printer name 603); 
obtain, from an external server, an application for displaying print setting screen which is used for setting print settings of the print data (paragraph [0011] receive information about a print setting screen corresponding to the image forming apparatus from the print management/external server, and display the print setting screen based on the received information (since the printer diver was previously installed it reads on after an install of the printer driver was started)) 
obtain, from the external server, a capability of the printer corresponding to the obtained identification information, wherein the obtained capability originates from a predetermined source which is different from the printer driver (figure 12C, paragraph [0011] receive information about a print setting screen corresponding to the image forming apparatus from the print management/external server, and display the print setting screen based on the received information, Figure 12b set details button 604); and 
(figure 12C).
With respect to Claim 31, an information apparatus wherein the capability of the printer indicates information of selectable options and names of setting items displayed on the print setting screen (Figure 11 steps 203-309).  
With respect to Claim 32, an information apparatus further comprising one or more memories, wherein the controller is further configured to install the printer driver when the one or more memories does not store the capability of the printer (paragraph [0008] and paragraph [0073] disclose instances of the user needs to previously install the PDF program or/and the printer drive into the client).  
With respect to Claim 33, an information apparatus wherein the printer driver generates the print data including print settings set through the print setting screen displayed by the application (Figure 11 step 312).
With respect to Claim 34, an information apparatus wherein the controller further configured to: obtain, using the obtained identification information of the printer, an application identification information; wherein the obtained application is specified based on the obtained application identification information (Figures 12A-C).  
Claim 35, an information apparatus wherein the capability of the printer indicates information of selectable options and names of setting items displayed on the print setting screen (Figure 12C).  
With respect to Claims 36 and 43, arguments analogous to those presented for claim 23, are applicable.
With respect to Claim 37, arguments analogous to those presented for claim 24, are applicable.
With respect to Claim 38, arguments analogous to those presented for claim 25, are applicable.
With respect to Claim 39, arguments analogous to those presented for claim 26, are applicable.
With respect to Claim 40, arguments analogous to those presented for claim 27, are applicable.
With respect to Claim 41, arguments analogous to those presented for claim 28, are applicable.
With respect to Claim 42, arguments analogous to those presented for claim 29, are applicable.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRIANA CRUZ whose telephone number is (571)270-3246.  The examiner can normally be reached on 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 5712727440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/IRIANA CRUZ/Primary Examiner, Art Unit 2675